DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

In lines 1-2 of claim 14 there is a lack of clarity for “wherein the first material and the second material are similar materials” since it is unclear how similar these materials need to be. For the purpose of this action, as best understood, the term similar is interpreted to mean that the first and second materials may be the same materials or may be made of materials having similar properties or characteristics.

In fines 1-2 of claim 17 there is a lack of clarity for “wherein the at least one split joint is provided at longitudinal locations” since only one split joint would only be provided at a single longitudinal location. 

In lines 2-3 of claim 20 there is a lack of clarity for “embedding a plurality of magnets in the first face and/or the second face which are flush with a top surface of each respective face” since only embedding magnets in the first face would only correspond to magnets being flush with a top surface of the first face and the same would apply for the second face. For the purpose of this action, as best understood, the claim is interpreted to read “embedding a plurality of magnates in the first face and/or the second face which are flush with the top surface of the first face and/or the second face” to establish proper clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


NOTE: The Office Concurs with the 6/3/2021 findings of the ISA. The rejections have been reproduced below in accordance with US statues. 
Claim(s) 1-2, 4-7, 14- 15, and 17-18   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20-2011-00G5147 U (LEE). 

As per claim 1, Lee discloses a foldable athletics mat (athletics mat which can be folded and is capable of being used as an athletics mat; abstract; figures 1-3}, comprising: a first face (22) composed of a first material (body 22 is made of a material, page 3, paragraph 1} provided opposite of a second face (24) comprised of a second material (body 24 is made of some material, page 3, paragraph 1 - see claim 14 of 

As per claim 2, Lee discloses the foldable athletics mat according to claim 1, and further discloses wherein the first face is bonded directly to the second face (bodies 22 and 24 are boarded together; page 3, paragraph 1). 

As per claim 4, Lee discloses the foldable athletics mat according to claim 1, and further discloses wherein each of the at least one split joint is formed as a gap in whichever of the first face or the second face that serves as an outer face when the foldable athletics mat is folded in an intended folding direction about the respective split joint (folding lines 50 form split joints via grooves as shown in the bodies 22 and 24 to enable folding the mat in the directions shown in figure 4; abstract; figures 1-4). 

As per claim 5, Lee discloses the foldable athletics mat according to claim 1, and further discloses further comprising at least one sweat channel formed into the first face and/or the second face by which a fluid may settle away from a top surface (folding fines 50 form grooves, and since the coatings 40 provide moisture resistance and waterproof properties sweat which falls into the grooves is capable of settling away from a top surface of the mat; figures 1-3; page 3, paragraph 1). 

As per claim 6, Lee discloses the foldable athletics mat according to claim &, and further discloses wherein at least one of the at least one sweat channel extends to an edge of the foldable athletics mat 

As per claim 7, Lee discloses the foldable athletics mat according to claim 5, and further discloses wherein at least one of the al least one split joint serves as at least one of the at least one sweat channel (folding lings 50 form grooves which are capable of collecting sweat and also create the split joint about which the mat is folded; abstract: figures 1~4; page 3, paragraph 4). 

As per claim 14, in an alternate interpretation of parent claim 1, Lee discloses a foldable athletics mat (outdoor mat which can be folded and is capable of being used as an athletics mat; abstract: figures 1-3}, comprising: a first face (upper casting 40) composed of a first material (coating 40 made of charcoal; page 3, paragraph 1} provided opposite of a second face (lower coating 40) composed of a second material (coating 40 made of charcoal: page 3, paragraph 1 - see claim 14 of the Instant Application, where the first and second materials may be the same), wherein at least one split joint is provided in each of the first face and the second face (folding lines 50 form split joints in the coatings 40 as shown}, about which the foldable athletics mat may be folded (the mat is folded at folding lines 50; abstract; figure 4). In this alternate interpretation, Lee further discloses wherein the first material and the second material are similar materials (upper and lower coatings 40 are both made of charcoal: abstract; figures 1-3; page 3, paragraph 1).

As per claim 15, Lee discloses the foldable athletics mat according to claim 1, and further discloses wherein the first face and/or the second face are provided with a surface texture (both bodies 22 and 24 include charcoal coating 40, which inherently has a texture, abstract; figures 1-3; page 3, paragraph 4}. 



As per claim 18, Lee discloses the foldable athletics mat according to claim 17, and further discloses wherein a plurality of magnets (30a-30c: figures 1-4) are embedded in the first face (22) and the second face (24) and provided al longitudinal locations along the length of the foldable athletics mat (as shown) so that, when folded into the accordion shape, one or more of the plurality of magnets are brought into close proximity so as to secure the foldable athletics mat in the accordion shape (the horizontal folding line 50 is provided along a length of the mat such that the mat is folded in half (accordion shape} bringing magnet 30a in close proximity to magnet 306 and bringing magnet 30c¢ in close proximity to magnet 30d; abstract; figures 1-4; page 3, paragraph 1). 

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
KR 16-2012-0110054 4 (SUN}.

As per claim 1, Sun discloses a foldable athletics mat (folding mat, capable of being used for athletic activities; abstract: figures 5-6), comprising: a first face (10} composed of a first material {first mat unit 16 of a material; abstract) provided opposite of a second face (30} composed of a second material (third mat unit 30 made of a material; abstract), wherein at least one split joint (11, 33) is provided in each of the first face and the second face (as shown), about which the foldable athletics mat may be folded (as shown; figures 5-8; claim 1 of Sun).

As per claim 3, Sun discloses the foldable athletics mat according to claim 1, and further discloses wherein an intermediate layer (20: figures 5-8} is provided between the first face (10) and the second face (30), and the first face and the second face are each bonded to the intermediate layer {via adhesive layers 40 as shown: figures 5-6; claim 2 of Sun}.

Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20-2017-0003591 U (TAEHONG)

As per claim 1, Taehong discloses a foldable athletics mat (mat which is foldable, capable of being used for athletic activities; abstract; figures 1-2}, comprising: a first face (10) composed of a first material (cushion material such as foamy page 4, paragraph 1) provided opposite of a second face (20) composed of a second material (waterproof material; page 4, paragraph 1}, wherein at least one split joint (21) is provided in each of the first face and the second face (as shown}, about which the foldable athletics mat may be folded (folds 21 allow the mat to be folded; page 4, paragraph 2}.

As per claim 16, Taehong discloses the foldable athletics mat according to claim 1, and further discloses wherein the first material and the second material differ with respect to at least one of a material choice (sheet 10 is made of cushion material such as foam, while sheet 20 is a waterproof material; page 4, paragraph 1}, a material thickness, a material density, a material weave, and a surface finish.

Claim(s) 1, 8-11, and 19-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
CN 20643410 U (ZHEWANG).



As per claim 8, Zhejiang discloses the foldable athletics mat according to claim 1, and further discloses further comprising a plurality of magnets (G; figure 1} which are embedded in the first face (magnets 6 are embedded in memory foam layer 5; figure 1; claim 1 of Zhejiang) and/or the second face so as to be flush with a top surface of a corresponding face (magnets 6 are embedded and flush with a top surface
of memory foam layer 5 as shown; figure 1; claim 1 of Zhejiang).

As per claim 9, Zhejiang discloses the foldable athletics mat according to claim 8, and further discloses wherein the plurality of magnets are positioned about the foldable athletics mat such that, when the athletics mat is folded about the at least one split joint, one or more of the plurality of magnets are brought into close proximity so as to attract one another and secure the foldable athletics mat into a folded position (the magnets 6 are positioned on opposite sides of the pad such that when the pad is folded in half about the folding joint the magnets 6 automatically fix (via attracting one another} the pad in the folded position; abstract: figure 1; page 4, lines 30-46}.

As per claim 10, Zhejiang discloses the foldable athletics mat according to claim 9, and further discloses wherein one or more of the plurality of magnets are positioned such that, when the foldable athletics 

As per claim 11, Zhejiang discloses the foldable athletics mat according to claim 8, and further discloses wherein one or more of the plurality of magnets are positioned at locations likely to be contacted by a practitioner during use of the foldable athletics mat (the pad may be used for massages, and so magnets § are positioned al locations which are capable of being contacted by a massage therapist or a person being massaged during a massage; abstract: figure 1}.

As per claim 19, Zhejiang discloses a method for producing a foldable athletics mat (portable sports fitness pad which can be folded, is inherently manufactured: abstract; figure 1), comprising: provision of a first face (5) composed of a first material (memory foam layer 5; page 4, lines 15-20) and a second face (4) composed of a second material (buffer layer 4 made of some material; page 4, lines 15-20}, attaching the first face to the second face (the memory foam layer 5 is connected to the buffer layer 4; page 4, lines 15-25}, farming at least one split joint in each of the first face and the second face at locations where the foldable athletics mat is intended to be folded in an intended folding direction (the folding joint between the opposite sides of the pad for folding is formed in memory foam layer 5 and puffer layer 4 as shown; abstract: figure 1), wherein each of the at least one split join is formed as a gap in whichever of the first face or the second face that serves as an outer face when the foldable athletics 

As per claim 20, Zhejiang discloses the method according to claim 19, and further discloses further comprising: embedding a plurality of i magnets in the first face (magnets 6 are embedded in memory foam layer 5; figure 1; claim 1 of Zhejiang} and/or the second face which i are flush with a top surface of the first face (magnets 6 are embedded and flush with a top surface of memory foam layer 5 as shown: figure 1, claim 1 of Zhejiang} and/or the second face, wherein, when folded about the at least one split joint, one or more of the plurality of magnets are brought into close proximity s0 as to secure the foldable athletics mat into a folded position (the magnets 6 are positioned on opposite sides of the pad such that when the pad is folded in half about the folding joint (he magnets 6 automatically fix (brought into close proximity} the pad in the folded position; abstract; figure 1; page 3, lines 30-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhejiang in view of JP 32139739 U (SAKATA). 



As per claim 13, Zhejiang discloses the foldable athletics mat according to claim 8. Zhejiang fails to disclose wherein an intermediate layer is provided locally between the first face and the second face to secure one or more of the plurality of magnets. Sakata discloses wherein an intermediate layer (3; figure 3A) is provided locally between the first face (2) and the second face (4) to secure one or more of the plurality of magnets (the collar portion 5a of the magnets 5 secure the magnets 5 in the layer 3; figure 3A; paragraph [0079})}. in order to better secure the magnets, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhejiang’s mat to include an intermediate layer provided locally between the first face and the second face to secure one or more of the plurality of magnets as taught by Sakata because as Sakata discloses, this configuration prevents the magnets from falling out during folding (Sakata, paragraph {0617}}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784